Exhibit 10




    


Execution Version
CUSIP Number: 20911YAC5
    
$825,000,000
CREDIT AGREEMENT
dated as of


February 11, 2019
among


Consolidated Edison, Inc.,
as Borrower,




The Lenders Party Hereto


Mizuho Bank, Ltd.,
as Administrative Agent


Bank of America, N.A.,
as Syndication Agent,


and


Mizuho Bank, Ltd. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as Joint Lead Arrangers and Joint Bookrunners


















--------------------------------------------------------------------------------







TABLE OF CONTENTS
Page
Article 1
Definitions
Section 1.01 . Definitions                                        1
Section 1.02 . Accounting Terms and Determinations
15

Section 1.03 . Types of Borrowings
15

Section 1.04 . Division of LLCs
15

Section 1.05 . London Interbank Offered Rate Successor
15

Article 2
The Credits
Section 2.01 . Loans
16

Section 2.02 . Notice of Borrowing
17

Section 2.03 . [Reserved].
17

Section 2.04 . Notice to Lenders; Funding of Loans
17

Section 2.05 . Maturity of Loans
18

Section 2.06 . Interest Rates
18

Section 2.07 . Method of Electing Interest Rates
19

Section 2.08 . [Reserved]
21

Section 2.09 . [Reserved]                                        21
Section 2.10 . Optional Prepayments
    21

Section 2.11 . General Provisions as to Payments
21

Section 2.12 . Funding Losses
22

Section 2.13 . Computation of Interest and Fees
23

Section 2.14 . Notes; Evidence of Debt
23

Section 2.15 . Regulation D Compensation
23

Section 2.16 . Change of Control
24

Section 2.17 . [Reserved]                                        24
Section 2.18 . [Reserved]
24

Section 2.19 . [Reserved]
24

Section 2.20 . Defaulting Lenders
    24

Article 3
Conditions
Section 3.01 . Closing
25

Article 4
Representations and Warranties
Section 4.01 . Corporate Existence and Power
27





i



--------------------------------------------------------------------------------




Section 4.02 . Corporate and Governmental Authorization; No Contravention
27

Section 4.03 . Binding Effect
27

Section 4.04 . Financial Information
27

Section 4.05 . Litigation                                        28
Section 4.06 . Compliance with ERISA
28

Section 4.07 . Environmental Matters
28

Section 4.08 . Taxes
29

Section 4.09 . Subsidiaries
29

Section 4.10 . Investment Company Status; Margin Regulations.
29

Section 4.11 . Full Disclosure
29

Section 4.12 . Sanctions and Anti-Corruption Laws.
29

Section 4.13 . Use of Proceeds
30

Article 5
Covenants
Section 5.01 . Information
30

Section 5.02 . Payment of Obligations
    33

Section 5.03 . Maintenance of Property; Insurance
33

Section 5.04 . Conduct of Business and Maintenance of Existence
33

Section 5.05 . Compliance with Laws
34

Section 5.06 . Inspection of Property, Books and Records
34

Section 5.07 . Consolidations, Mergers and Transfers of Assets
34

Section 5.08 . Use of Proceeds
35

Section 5.09 . Negative Pledge
35

Section 5.10 . Debt to Total Capital
36

Section 5.11 . Transactions with Affiliates
36

Section 5.12 . Sanctions; Anti-Corruption Laws
36

Article 6
Defaults
Section 6.01 . Events of Default
37

Section 6.02 . Notice of Default
39

Article 7
The Agents
Section 7.01 . Appointment and Authorization
39

Section 7.02 . Administrative Agent and Affiliates
39

Section 7.03 . Action by Administrative Agent
39

Section 7.04 . Consultation with Experts
40

Section 7.05 . Liability of Administrative Agent
40

Section 7.06 . Indemnification
41

Section 7.07 . Credit Decision
41

Section 7.08 . Successor Administrative Agent.
41





ii



--------------------------------------------------------------------------------




Section 7.09 . Administrative Agent’s Fee
43

Section 7.10 . Delegation of Duties
43

Section 7.11 . Certain ERISA Matters.
43

Article 8
Change in Circumstances
Section 8.01 . Basis for Determining Interest Rate Inadequate or Unfair
44

Section 8.02 . Illegality
45

Section 8.03 . Increased Cost and Reduced Return
45

Section 8.04 . Taxes
47

Section 8.05 . Base Rate Loans Substituted for Affected Euro-Dollar Loans
51

Section 8.06 . Substitution of Lender
51

Article 9
Miscellaneous
Section 9.01 . Notices
51

Section 9.02 . No Waivers
52

Section 9.03 . Expenses; Indemnification
52

Section 9.04 . Set-offs; Sharing
53

Section 9.05 . Amendments and Waivers
54

Section 9.06 . Successors and Assigns
55

Section 9.07 . [Reserved].
57

Section 9.08 . No Reliance on Margin Stock
57

Section 9.09 . Confidentiality
57

Section 9.10 . Governing Law; Submission to Jurisdiction
58

Section 9.11 . Counterparts; Integration
59

Section 9.12 . WAIVER OF JURY TRIAL
59

Section 9.13 . USA PATRIOT Act Notice
59

Section 9.14 . No Fiduciary Duty
59

Section 9.15 . Survival
60

Section 9.16 . Electronic Execution of Assignments and Certain Other Documents
60

Section 9.17 . Acknowledgment And Consent To Bail-In Of EEA Financial
Institutions
60



COMMITMENT SCHEDULE


EXHIBIT A        Note
EXHIBIT B        Opinion of Counsel for Borrower or a legal Vice President of
Consolidated Edison Company of New York, Inc.
EXHIBIT C-1        U.S. Tax Compliance Certificate for Foreign
Lenders That Are Not Partnerships
EXHIBIT C-2        U.S. Tax Compliance Certificate for Foreign
Participants That Are Not Partnerships






iii



--------------------------------------------------------------------------------




EXHIBIT C-3        U.S. Tax Compliance Certificate for Foreign
Participants That Are Partnerships
EXHIBIT C-4        U.S. Tax Compliance Certificate for Foreign
Lenders That Are Partnerships
EXHIBIT D        Assignment and Assumption Agreement














































    
    


iv



--------------------------------------------------------------------------------







CREDIT AGREEMENT
AGREEMENT dated as of February 11, 2019 among CONSOLIDATED EDISON, INC., as the
Borrower, the LENDERS party hereto and MIZUHO BANK, LTD., as Administrative
Agent.
The parties hereto agree as follows:
ARTICLE 1
DEFINTIONS


Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:


“Administrative Agent” means Mizuho Bank, Ltd., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity.
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent,
completed by such Lender and returned to the Administrative Agent (with a copy
to the Borrower).
“Affiliate” means, (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Borrower (a “Controlling Person”) or (ii) any
Person (other than the Borrower or a Subsidiary of the Borrower) which is
controlled by or is under common control with a Controlling Person. As used
herein, the term “control” means possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Agency Fee Letter” means that certain agency fee letter, dated as of January
31, 2019, by and between the Borrower and the Administrative Agent.
“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries concerning or
relating to bribery or anti-corruption.
“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an affiliate of a Lender or (iii) an entity or an affiliate of an entity
that administers or manages a Lender.
“Assignment and Assumption Agreement” has the meaning set forth in Section
9.06(b).


1

--------------------------------------------------------------------------------




“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that (except with respect to a Lender that is subject to a Bail-in
Action) a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
governmental authority or instrumentality thereof so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of ½ of 1% plus the Federal Funds Rate for
such day, or (iii) the Euro-Dollar Rate for a one-month Interest Period
determined on such day (or if such day is not a Euro-Dollar Business Day, the
immediately preceding Euro-Dollar Business Day) plus 1%; provided, that, if the
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Base Rate Loan” means a Loan which bears interest at a rate determined on the
basis of the Base Rate pursuant to the applicable Notice of Borrowing or Notice
of Interest Rate Election or the provisions of Section 2.07(a) or Article 8.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.
“Borrower” means Consolidated Edison, Inc., a New York corporation.




2

--------------------------------------------------------------------------------




“Borrower Materials” has the meaning specified in Section 5.01.
“Borrower’s 2017 Annual Report” means the Borrower’s Annual Report on Form 10-K
for the year ended December 31, 2017, as filed with the SEC pursuant to the
Exchange Act.
“Borrowing” has the meaning set forth in Section 1.03.
“Change in Law” means the occurrence of any of the following: (a) the adoption
or taking effect of any law, rule, regulation or treaty, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation or
application thereof by any governmental authority, or (c) the making or issuance
of any request, rules, guideline, requirement or directive (whether or not
having the force of law) by any governmental authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” after the date hereof
regardless of the date enacted, adopted, issued or implemented.
“Change of Control” means if any person or group of persons (within the meaning
of Section 13 or 14 of the Exchange Act) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the SEC under said
Act) of 40% or more of the outstanding shares of common stock of the Borrower;
or, during any period of 12 consecutive calendar months, individuals who either
(a) were directors of the Borrower on the first day of such period, (b) were
nominated or elected as a director of the Borrower by at least a majority of
such directors or (c) are serving as a director of the Borrower pursuant to the
Borrower’s emergency by-laws shall cease to constitute a majority of the
Borrower’s board of directors.
“Closing Date” means the date on which all the conditions precedent in Article 3
are satisfied or waived in accordance with Section 9.05 and the Loans are made
to the Borrower pursuant to Section 2.01.
“Commitment” means (i) with respect to each Lender listed on the Commitment
Schedule, the amount set forth opposite such Lender’s name on the Commitment
Schedule, and (ii) with respect to any Eligible Assignee which becomes a Lender
pursuant to ýSection 9.06(b), the amount of the transferor Lender’s Commitment
assigned to it pursuant to ýSection 9.06(b), in each case as such amount may be
changed from time to time pursuant to Section ý9.06(b); provided that, if the
context so requires, the term “Commitment” means the




3

--------------------------------------------------------------------------------




obligation of a Lender to extend credit up to such amount to the Borrower
hereunder.
“Commitment Schedule” means the Commitment Schedule attached hereto.
“Consolidated Debt” means, at any date, the Debt (other than Non-recourse Debt)
of the Borrower and its Consolidated Subsidiaries, determined on a consolidated
basis as of such date.
“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.
“Consolidated Total Capital” means, at any date, the sum of (x) Consolidated
Debt plus (y) consolidated stockholders’ equity of the Borrower and its
Consolidated Subsidiaries (including for this purpose any amount attributable to
stock which is required to be redeemed or is redeemable at the option of the
holder, if certain events or conditions occur or exist or otherwise), in each
case determined at such date.
“Credit Exposure” means, with respect to any Lender at any time, (i) the amount
of its Commitment (whether used or unused) at such time or (ii) if its
Commitment has terminated, the aggregate outstanding principal amount of its
Loans at such time.
“Debt” of any Person means, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (iv) all obligations of such Person as lessee which, as provided in
Section 1.02, are capitalized in accordance with GAAP, (v) all non-contingent
obligations (and, for purposes of Section 5.09 and the definitions of Material
Debt and Material Financial Obligations, all contingent obligations) of such
Person to reimburse any bank or other Person in respect of amounts paid under a
letter of credit or similar instrument, (vi) all Debt secured by a Lien on any
asset of such Person, whether or not such Debt is otherwise an obligation of
such Person, and (vii) all Guarantees by such Person of Debt of another Person
(each such Guarantee to constitute Debt in an amount equal to the amount of such
other Person’s Debt Guaranteed thereby).
“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,






4

--------------------------------------------------------------------------------




or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means, any condition or event which constitutes an Event of Default
with respect to the Borrower or which with the giving of notice or lapse of time
or both would, unless cured or waived, become an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to the Administrative Agent any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or the Administrative
Agent in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Domestic Business Days after request by the Administrative Agent, acting
in good faith, to provide a confirmation in writing that it will comply with its
obligations to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s receipt of such confirmation in form and substance
satisfactory to it, or (d) has become, or has a Parent that has become, the
subject of a Bankruptcy Event or a Bail-In Action.
“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.
“Disclosed Matters” means the matters disclosed in public filings with the
Securities and Exchange Commission made by the Borrower or any of its
Consolidated Subsidiaries on or prior to January 31, 2019 on Form 8-K, Form 10-Q
or Form 10-K. For the avoidance of doubt, the disclosure in such documents shall
not be deemed to include any disclosure of “Risk Factors” or risks included in
any “forward-looking statements” disclaimer or any other statements that are
similarly predictive or forward-looking in nature, but in each case, other than
any specific factual information contained therein.






5

--------------------------------------------------------------------------------






“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.
“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (i) a Lender; (ii) an affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than the Borrower or any
Affiliate or Subsidiary of the Borrower, a Defaulting Lender or any Affiliate or
Subsidiary of a Defaulting Lender or a natural Person) approved by the
Administrative Agent and, unless (x) such Person is taking delivery of an
assignment in connection with physical settlement of a credit derivatives
transaction or (y) an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed). If the
consent of the Borrower to an assignment or to an Eligible Assignee is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified in paragraph ý(b)ý(i) of Section 9.06), the
Borrower shall be deemed to have given its consent five Domestic Business Days
after the date notice thereof has been delivered by the assigning Lender
(through the Administrative Agent) unless such consent is expressly refused by
the Borrower prior to such fifth Domestic Business Day.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment or the effect of the environment on human health or to emissions,
discharges or releases


6

--------------------------------------------------------------------------------




of pollutants, contaminants, Hazardous Substances or wastes into the
environment, including (without limitation) ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, Hazardous Substances or wastes or the clean-up or
other remediation thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
“ERISA Group” means the Borrower, any Subsidiary of the Borrower and all members
of a controlled group of corporations and all trades or businesses (whether or
not incorporated) under common control which, together with the Borrower or any
Subsidiary of the Borrower, are treated as a single employer under Section 414
of the Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.
“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.
“Euro-Dollar Loan” means a Loan which bears interest at a Euro-Dollar Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election.
“Euro-Dollar Margin” means 0.75% per annum.
“Euro-Dollar Rate” means a rate of interest determined pursuant to Section
2.06(b) on the basis of a London Interbank Offered Rate.
“Euro-Dollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets




7

--------------------------------------------------------------------------------




which includes loans by a non-United States office of any Lender to United
States residents).
“Events of Default” has the meaning set forth in ýSection 6.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“FATCA” has the meaning set forth in Section 8.04(a).
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Domestic Business Day next succeeding such day, provided that (i) if such day is
not a Domestic Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Domestic Business Day as so
published on the next succeeding Domestic Business Day and (ii) if no such rate
is so published on such next succeeding Domestic Business Day, the Federal Funds
Rate for such day shall be the average rate quoted to Mizuho Bank, Ltd. on such
day on such transactions as determined by the Administrative Agent.
“FERC” means the Federal Energy Regulatory Commission.
“Fiscal Quarter” means a fiscal quarter of the Borrower.
“Fiscal Year” means a fiscal year of the Borrower.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles as in effect from time to
time, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent public accountants) with the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Lenders.
“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans which are Base Rate Loans at such time or (ii) all Euro-Dollar Loans
having the same Interest Period at such time, provided that, if a Loan of any
particular Lender is converted to or made as a Base Rate Loan pursuant to
Article 8, such Loan shall be included in the same Group or Groups of Loans from
time to time as it would have been in if it had not been so converted or made.




8

--------------------------------------------------------------------------------




“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by virtue of an agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions or otherwise), (ii) to reimburse a
bank for amounts drawn under a letter of credit for the purpose of paying such
Debt or (iii) entered into for the purpose of assuring in any other manner the
holder of such Debt of the payment thereof or to protect such holder against
loss in respect thereof (in whole or in part), provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.
“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives and by-products and
other hydrocarbons, or any substance having any constituent elements displaying
any of the foregoing characteristics.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Interest Period” means, with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, as the Borrower
may elect in such notice; provided that:
(a)    any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;


(b)    any Interest Period which begins on the last Euro-Dollar Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and


(c)    any Interest Period which would end after the Maturity Date shall end on
the Maturity Date.


For purposes hereof, the date of a Euro-Dollar Loan initially shall be the date
such Euro-Dollar Loan is made and thereafter shall be the effective date of the
most recent continuation or conversion of such Euro-Dollar Loan, which date,




9

--------------------------------------------------------------------------------




for the avoidance of doubt shall be the last day of the immediately preceding
Interest Period for such Euro-Dollar Loan.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate for the longest period (for
which that Screen Rate is available) that is shorter than the Impacted Interest
Period and (b) the Screen Rate for the shortest period (for which that Screen
Rate is available) that exceeds the Impacted Interest Period, in each case, at
such time.
“Lead Arranger” means each of Mizuho Bank, Ltd. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement) in their capacity as joint lead arrangers and bookrunners in
respect of this Agreement.
“Lender” means (i) each bank or other institution listed on the Commitment
Schedule, (ii) each Eligible Assignee which becomes a Lender pursuant to Section
9.06(b), (iii) each Person which becomes a Lender pursuant to Section 8.06 and
(iii) their respective successors.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has substantially the same practical effect as a security
interest, in respect of such asset. For purposes hereof, the Borrower or any of
its Subsidiaries shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
“Loan” means a loan made or to be made by a Lender pursuant to Section 2.01;
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term “Loan” shall
refer to the combined principal amount resulting from such combination or to
each of the separate principal amounts resulting from such subdivision, as the
case may be.
“London Interbank Offered Rate” has the meaning set forth in ýSection 2.06(b).






10

--------------------------------------------------------------------------------




“Material Adverse Effect” means, (i) a material adverse effect upon the
business, financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole; (ii) a material adverse effect on the ability of
the Borrower to perform its obligations under this Agreement and the Notes; or
(iii) a material adverse effect on the rights and remedies of the Administrative
Agent and the Lenders under this Agreement and the Notes.
“Material Debt” means Debt (except (i) Debt of the Borrower outstanding
hereunder and (ii) Non-recourse Debt) of the Borrower and/or one or more of its
Subsidiaries, arising in one or more related or unrelated transactions, in an
aggregate principal or face amount exceeding $150,000,000.
“Material Financial Obligations” means a principal or face amount of Debt (other
than (i) the Loans and (ii) Non-recourse Debt) and/or payment or
collateralization obligations in respect of Derivatives Obligations of the
Borrower and/or one or more of its Subsidiaries, arising in one or more related
or unrelated transactions, exceeding in the aggregate $150,000,000.
“Material Plan” means, at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of $150,000,000.
“Material Subsidiary” means, at any time, any Subsidiary of the Borrower that is
a “significant subsidiary” (as such term is defined in Regulation S-X of the SEC
(17 C.F.R. §210.1-02(w) (or any successor provision)), but treating all
references therein to the “registrant” as references to the Borrower).
“Maturity Date” means the date which is two (2) years following the Closing
Date, or if such date is not a Domestic Business Day, the immediately preceding
Domestic Business Day.
“Multiemployer Plan” means, at any time, an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
“Non-recourse Debt” means Debt of any Subsidiary of the Borrower or any other
Person with respect to which such Subsidiary has granted any security interest,
lien, mortgage, encumbrance, guarantee or other credit support of any kind: (a)
as to which none of the Borrower or any other Subsidiary of the Borrower (i)
provides any guarantee of or credit support with respect to such Debt of any
kind (including any undertaking, guarantee, indemnity, agreement or instrument
that would constitute Debt) or (ii) is directly or indirectly liable (as a
guarantor or otherwise) (other than for fraud, misrepresentation, misapplication
of funds, waste, environmental claims, voluntary bankruptcy, collusive
involuntary bankruptcy, prohibited transfers and violations of single purpose
entity




11

--------------------------------------------------------------------------------




covenants), provided, for avoidance of doubt, normal and customary sponsor
support arrangements existing on the date hereof in respect of such Debt do not
constitute guarantee or credit support with respect to, or direct or indirect
liability for, such Debt, and (b) no default with respect to which (including
any rights that the holders thereof may have to take enforcement action against
such Subsidiary or other Person) would permit (upon notice, lapse of time or
both) any holder of any other Debt of the Borrower or any other Subsidiary of
the Borrower to declare a default under such other Debt or cause the payment
thereof to be accelerated or payable prior to its stated maturity.
“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Loans
made to it, and “Note” means any one of such promissory notes issued hereunder.
“Notice of Borrowing” has the meaning set forth in Section 2.02.
“Notice of Interest Rate Election” has the meaning set forth in Section 2.07.
“Other Taxes” has the meaning set forth in Section 8.04(a).
“Parent” means, with respect to any Lender, any Person controlling such Lender.
“Participant” has the meaning set forth in Section 9.06(d).
“Participant Register” has the meaning set forth in Section 9.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Percentage” means, with respect to any Lender at any time, the percentage
(carried out to the ninth decimal place) which the amount of its Commitment at
such time represents of the aggregate amount of all the Commitments at such
time, subject to adjustment as provided in Section 2.20 when a Defaulting Lender
shall exist. At any time after the Commitments shall have terminated, the term
“Percentage” shall refer to a Lender’s Percentage immediately before such
termination, adjusted to reflect any subsequent assignments pursuant to Section
9.06(b) and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
“Plan” means, at any time, an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the




12

--------------------------------------------------------------------------------




minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
“Public Lender” has the meaning set forth in Section 5.01.
“Prime Rate” means the rate of interest determined by Mizuho Bank, Ltd. in New
York City from time to time as its prime rate or base rate. Each change in the
Prime Rate shall be effective from and including the day Mizuho Bank, Ltd. makes
such change.
“PSC” means the New York State Public Service Commission.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quarterly Payment Dates” means each March 31, June 30, September 30 and
December 31.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having more than 50% in aggregate
amount of the Credit Exposures at such time (exclusive in each case of the
Credit Exposure(s) of Defaulting Lenders).
“Resignation Effective Date” shall have the meaning set forth in Section
7.08(a).
“Responsible Officer” means the chief executive officer, chief financial officer
or treasurer of the Borrower and solely for purposes of the delivery of
incumbency certificates pursuant to Section 3.01, the secretary or any assistant
secretary of the Borrower and, solely for purposes of notices given pursuant to
Article 2, any other officer or employee of the Borrower so designated by any of
the foregoing officers; provided that one of the foregoing officers has provided
written notice to the Administrative Agent of such designation (in a form
reasonably acceptable to the Administrative Agent). Any document delivered
hereunder that is signed by a Responsible Officer of a Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,




13

--------------------------------------------------------------------------------




partnership and/or other action on the part of such Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Borrower.
“Sanctions” shall mean any economic or financial sanctions or trade embargoes
administered or enforced by the United States Department of Treasury’s Office of
Foreign Assets Control, the United States Departments of State or Commerce or
any other United States governmental authority, or any other relevant sanctions
authority.
“Scheduled Unavailability Date” shall have the meaning set forth in Section
1.05.
“Screen Rate” shall have the meaning set forth in Section 2.06(b).
“SEC” means the Securities and Exchange Commission.
“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person. Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.
“Taxes” has the meaning set forth in Section 8.04(a).
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
“United States” means the United States of America.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
8.04(f)(3).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




14

--------------------------------------------------------------------------------




Section 1.02 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP; provided that,
if the Borrower notifies the Administrative Agent that the Borrower wishes to
amend any provision hereof to eliminate the effect of any change in GAAP after
the date hereof (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend any provision hereof for such purpose), then such
provision shall be applied with respect to the Borrower on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such provision is amended in a manner
reasonably satisfactory to the Borrower and the Required Lenders.
Notwithstanding anything to the contrary contained herein, for purposes of this
Agreement leases shall continue to be accounted for on a basis consistent with
that reflected in the financial statements of the Borrower for the fiscal year
ended December 31, 2017, and all calculations and deliverables under this
Agreement shall be made or delivered, as applicable, in accordance with such
accounting.


Section 1.03 Types of Borrowings. The term “Borrowing” denotes (i) the
aggregation of Loans made or to be made by one or more Lenders pursuant to
Article 2 on the Closing Date, all of which Loans are of the same type (subject
to Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period or (ii) if the context so requires, the borrowing of such Loans.
Borrowings are classified for purposes hereof by reference to the pricing of
Loans comprising such Borrowing (e.g., a “Euro-Dollar Borrowing” is a Borrowing
comprised of Euro-Dollar Loans).


Section 1.04 Division of LLCs. For all purposes under this Agreement, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.


Section 1.05 London Interbank Offered Rate Successor. If at any time
the Administrative Agent determines (which determination shall be conclusive
absent manifest error) or the Required Lenders or the Borrower notify the
Administrative Agent that (i) adequate and reasonable means do not exist for
ascertaining the London Interbank Offered Rate for any requested Interest
Period, including, without limitation, because the London Interbank Offered Rate
is not available or published on a current basis and such circumstances are
unlikely to be temporary; or (ii) the administrator of the London Interbank
Offered Rate or a governmental authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the London Interbank Offered Rate shall no longer be made available,
or used for determining




15

--------------------------------------------------------------------------------




the interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), then the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the London Interbank Offered Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable; provided that, if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided, further, that (i) any such successor rate shall be applied
by the Administrative Agent in a manner consistent with market practice and (ii)
to the extent such market practice is not administratively feasible for the
Administrative Agent, such successor rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and the Borrower.
Notwithstanding anything to the contrary in ýSection 9.05, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date such amendment is provided to the
Lenders, written notice from the Required Lenders stating that such Required
Lenders object to such amendment. If no such alternate rate has been determined
and the circumstances under clause (i) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain loans at the Euro-Dollar Rate shall be
suspended, (to the extent of the affected Euro-Dollar Rate Loans or Interest
Periods), and (y) the Euro-Dollar Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, the Borrower may revoke
any pending request for a Loan of, conversion to or continuation of Euro-Dollar
Rate Loans (to the extent of the affected loans at the Euro-Dollar Rate or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for loans at the Base Rate (subject to the foregoing
clause (y)) in the amount specified therein.






























16

--------------------------------------------------------------------------------






ARTICLE 2
THE CREDITS


Section 2.01 Loans. Each Lender severally agrees, on the terms and conditions
set forth in this Agreement, to make a Loan to the Borrower pursuant to this
Section, which Loan (a) shall not exceed such Lender’s Commitment, (b) shall be
made in a single draw on the Closing Date and (c) may be prepaid in accordance
with Section 2.10, but once prepaid, may not be re-borrowed. The Borrowing shall
be made from the several Lenders ratably in proportion to their respective
Commitments in effect on the date of the Borrowing. Each Lender’s Commitment
shall terminate immediately and without further action upon the Closing Date
after giving effect to the funding of such Lender’s Loans on such date.


Section 2.02 Notice of Borrowing. The Borrower shall give the Administrative
Agent notice (a “Notice of Borrowing”) not later than (x) 10:30 A.M. (New York
City time) on the date of each Base Rate Borrowing and (y) 1:00 P.M. (New York
City time) on the second Euro-Dollar Business Day before each Euro-Dollar
Borrowing, specifying:


(a)the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing;


(b)the aggregate amount of such Borrowing;


(c)whether the Loans comprising such Borrowing are to bear interest initially at
the Base Rate or a Euro-Dollar Rate; and


(d)in the case of a Euro-Dollar Borrowing, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period;


provided that, in the case of any Euro-Dollar Borrowing to be made on the
Closing Date, the Borrower shall have delivered to the Administrative Agent,
concurrently with or prior to the delivery of the Notice of Borrowing in respect
of such Borrowing, a duly executed funding indemnity letter in form and
substance reasonably satisfactory to the Administrative Agent.
Section 2.03 [Reserved].
Section 2.04 Notice to Lenders; Funding of Loans. (a) Promptly after receiving
the Notice of Borrowing, the Administrative Agent shall notify each Lender of
the contents thereof and of such Lender’s share (if any) of such Borrowing and
such Notice of Borrowing shall not thereafter be revocable by the Borrower.






17

--------------------------------------------------------------------------------




(a)Not later than 12:00 Noon (New York City time) on the Closing Date, each
Lender shall make available its share of such Borrowing, in Federal or other
funds immediately available in New York City, to the Administrative Agent at its
address specified in or pursuant to ýSection 9.01. Unless the Administrative
Agent determines that any applicable condition specified in ýArticle 3 has not
been satisfied, the Administrative Agent will make the funds so received from
the Lenders available to the Borrower at the Administrative Agent’s aforesaid
address.


(b)Unless the Administrative Agent shall have received notice from a Lender
before the time of Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with Section
2.04(b) and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such share available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) if such amount is repaid by the Borrower, a rate per annum equal
to the higher of the Federal Funds Rate and the interest rate applicable to such
Borrowing pursuant to ýSection 2.06 and (ii) if such amount is repaid by such
Lender, the Federal Funds Rate. If such Lender shall repay to the Administrative
Agent such corresponding amount, the Borrower shall not be required to repay
such amount and the amount so repaid by such Lender shall constitute such
Lender’s Loan included in such Borrowing for purposes of this Agreement. The
failure of any Lender to make available to the Administrative Agent such
Lender’s share of the Borrowing hereunder shall not relieve any other Lender of
its obligation to fund its own share of such Borrowing; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make its Loan hereunder.


Section 2.05 Maturity of Loans. Each Loan shall mature, and the principal amount
thereof shall be due and payable (together with interest accrued thereon), on
the Maturity Date.


Section 2.06 Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the Base Rate for such
day. Such interest shall be payable quarterly in arrears on each Quarterly
Payment Date. Any overdue principal of or interest on any Base Rate Loan shall
bear interest (after as well as before judgment), payable on demand, for each
day until paid at a rate per annum equal to the sum of 2% plus the Base Rate for
such day.




18

--------------------------------------------------------------------------------




(b)    Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Euro-Dollar Margin for such day plus
the London Interbank Offered Rate applicable to such Interest Period. Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.


The “London Interbank Offered Rate” applicable to any Interest Period means the
rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such service, or any successor to or, if such service is not available,
substitute for such service providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market)
(the “Screen Rate”) at approximately 11:00 A.M. (London time) two Euro-Dollar
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for such Interest Period (the
“Impacted Interest Period”) for any reason, then the “London Interbank Offered
Rate” shall be the Interpolated Rate at such time. Anything herein to the
contrary notwithstanding, if the London Interbank Offered Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.
(c)    Any overdue principal of or interest on any Euro-Dollar Loan shall bear
interest (after as well as before judgment), payable on demand, for each day
until paid at a rate per annum equal to the sum of 2% plus the Euro-Dollar
Margin for such day plus the London Interbank Offered Rate applicable to such
Loan on the day before such payment was due (or, if the circumstances described
in ýSection 8.01 shall exist, at a rate per annum equal to the sum of 2% plus
the Base Rate for such day).


(d)    [Reserved]


(e)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall promptly notify the Borrower
and the participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.


Section 2.07 Method of Electing Interest Rates. (a) The Loans included in each
Borrowing shall bear interest initially at the type of rate specified by the
Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Group of Loans (subject to ýSection 2.07(d) and the provisions of ýArticle
8), as follows:




19

--------------------------------------------------------------------------------




(i)if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and
(ii)if such Loans are Euro-Dollar Loans, the Borrower may elect to convert such
Loans to Base Rate Loans as of any Domestic Business Day or elect to continue
such Loans as Euro-Dollar Loans for an additional Interest Period, subject to
ýSection 2.12 if any such conversion is effective on any day other than the last
day of an Interest Period applicable to such Loans.


Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 10:30 A.M. (New York
City time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective. A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such Notice applies, and the remaining portion to which it does not
apply, are each at least $5,000,000 (unless such portion is comprised of Base
Rate Loans). If no such notice is timely received before the end of an Interest
Period for any Group of Euro-Dollar Loans, the Borrower shall be deemed to have
elected that such Group of Loans be converted to Base Rate Loans at the end of
such Interest Period.
(b)    Each Notice of Interest Rate Election shall specify:


(i)    the Group of Loans (or portion thereof) to which such notice applies;


(ii)    the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of Section
2.07(a) above;


(iii)    if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans resulting from such conversion are to be Euro-Dollar
Loans, the duration of the next succeeding Interest Period applicable thereto;
and


(iv)    if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.


Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
(c)    Promptly after receiving a Notice of Interest Rate Election from the
Borrower pursuant to Section 2.07(a) above, the Administrative Agent




20

--------------------------------------------------------------------------------




shall notify each Lender of the contents thereof and such notice shall not
thereafter be revocable by the Borrower.


(d)    The Borrower shall not be entitled to elect to convert any Loans to, or
continue any Loans for an additional Interest Period as, Euro-Dollar Loans if
(i) the aggregate principal amount of any Group of Euro-Dollar Loans created or
continued as a result of such election would be less than $5,000,000, (ii) a
Default shall have occurred and be continuing when the Borrower delivers notice
of such election to the Administrative Agent or (iii) the number of separate
Groups of Euro-Dollar Loans created or continued as a result of such election
would exceed five.


(e)     If any Loan is converted to a different type of Loan, the Borrower shall
pay, on the date of such conversion, the interest accrued to such date on the
principal amount being converted.


(f)    If the Borrower fails to specify a type of Loan in a Notice of Borrowing
or Notice of Interest Rate Election or if the Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Euro-Dollar Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Euro-Dollar Loans in
any such Notice of Borrowing or Notice of Interest Rate Election, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.


Section 2.08 [Reserved]


Section 2.09 [Reserved]


Section 2.10 Optional Prepayments. (a) The Borrower may (i) upon same Domestic
Business Day’s notice to the Administrative Agent, prepay any Group of Base Rate
Loans or (ii) subject to Section 2.12, upon at least three Euro-Dollar Business
Days’ notice to the Administrative Agent, prepay any Group of Euro-Dollar Loans,
in each case in whole at any time, or from time to time in part in amounts
aggregating $5,000,000 or any larger multiple of $1,000,000, by paying the
principal amount to be prepaid together with interest accrued thereon to the
date of prepayment. Each such optional prepayment shall be applied to prepay
ratably the Loans of the several Lenders included in such Group of Loans.


(b)    [Reserved]


(c)    Promptly after receiving a notice of prepayment pursuant to this Section
2.10, the Administrative Agent shall notify each Lender of the contents thereof
and of such Lender’s ratable share (if any) of such prepayment, and such notice
shall not thereafter be revocable by the Borrower.




21

--------------------------------------------------------------------------------




Section 2.11 General Provisions as to Payments. (a) The Borrower shall make each
payment of principal of, and interest on, the Loans and of fees hereunder,
without defense, setoff or counterclaim, not later than 12:00 Noon (New York
City time) on the date when due, in Federal or other funds immediately available
in New York City, to the Administrative Agent at its address specified in or
pursuant to Section 9.01. The Administrative Agent will promptly distribute to
each Lender its ratable share of each such payment received by the
Administrative Agent for the account of the Lenders. Whenever any payment of
principal of, or interest on, the Base Rate Loans or any payment of fees shall
be due on a day which is not a Domestic Business Day, the date for payment
thereof shall be extended to the next succeeding Domestic Business Day. Whenever
any payment of principal of, or interest on, the Euro-Dollar Loans shall be due
on a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Euro-Dollar Business Day. If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time.


(b)    Unless the Borrower notifies the Administrative Agent before the date on
which any payment is due to the Lenders hereunder that the Borrower will not
make such payment in full, the Administrative Agent may assume that the Borrower
has made such payment in full to the Administrative Agent on such date and the
Administrative Agent may, in reliance on such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that the Borrower shall not have so made
such payment, each Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the Federal
Funds Rate.


Section 2.12 Funding Losses. If (i) the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan or any Euro-Dollar Loan is converted to a
Base Rate Loan (whether such payment or conversion is pursuant to Article 2, ý6
or ý8 or otherwise) on any day other than the last day of an Interest Period
applicable thereto, or the last day of an applicable period fixed pursuant to
Section 2.06(c), (ii) the Borrower fails to borrow, prepay, convert or continue
any Euro-Dollar Loan after notice has been given to any Lender in accordance
with Section 2.04(a), ý2.07(c) or ý2.10(c) or (iii) a Lender assigns its
interest in any Euro-Dollar Loan other than on the last date of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 8.06, the Borrower shall reimburse each Lender within 15 days after
demand for any resulting loss or expense incurred by it (or by an existing or
prospective Participant in the related Loan), including (without limitation) any
loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after such payment or
conversion or failure to borrow,


22

--------------------------------------------------------------------------------




prepay, convert or continue; provided that such Lender shall have delivered to
the Borrower a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.


Section 2.13 Computation of Interest and Fees. Interest based on the Base Rate
hereunder (including computations of the Base Rate determined by reference to
the Euro-Dollar Rate) shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day). All other interest and
fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).


Section 2.14 Notes; Evidence of Debt. (a) The Borrower hereby agrees that, upon
the request of any Lender at any time, such Lender’s Loans shall be evidenced by
a promissory note or notes of the Borrower (each a “Note”), substantially in the
form of Exhibit A hereto, payable to such Lender (or its registered assigns) and
representing the obligation of the Borrower to pay the unpaid principal amount
of the Loans made to the Borrower by such Lender, with interest as provided
herein on the unpaid principal amount from time to time outstanding.


(b)    Each Lender shall record the date, amount and type of the Loan made by it
and the date and amount of each payment of principal made by the Borrower with
respect thereto, and may, if such Lender so elects in connection with any
transfer or enforcement of its Note, endorse on the schedule forming a part
thereof appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding; provided that a Lender’s failure to make (or
any error in making) any such recordation or endorsement shall not affect the
Borrower’s obligations hereunder or under the Notes. Each Lender is hereby
irrevocably authorized by the Borrower so to endorse its Note and to attach to
and make a part of its Note a continuation of any such schedule as and when
required.


The Loan made by each Lender, whether or not evidenced by a Note, shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing hereunder. In the
event of any conflict between the accounts and records maintained by any Lender
and the accounts and records of the Administrative Agent in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.






23

--------------------------------------------------------------------------------




Section 2.15 Regulation D Compensation. If and so long as a reserve requirement
of the type described in the definition of “Euro-Dollar Reserve Percentage” is
prescribed by the Board of Governors of the Federal Reserve System (or any
successor), each Lender subject to such requirement may require the Borrower to
pay, contemporaneously with each payment of interest on each of such Lender’s
Euro-Dollar Loans, additional interest on such Euro-Dollar Loan at a rate per
annum determined by such Lender up to but not exceeding the excess of (i) (A)
the applicable London Interbank Offered Rate divided by (B) one minus the
Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank Offered
Rate. Any Lender wishing to require payment of such additional interest (x)
shall so notify the Borrower and the Administrative Agent, in which case such
additional interest on the Euro-Dollar Loans of such Lender to the Borrower
shall be payable to such Lender at the place indicated in such notice with
respect to each Interest Period commencing at least three Euro-Dollar Business
Days after such Lender gives such notice and (y) shall notify the Borrower at
least five Euro-Dollar Business Days before each date on which interest is
payable on the Euro-Dollar Loans of the amount then due it under this Section.


Section 2.16 Change of Control. If a Change of Control shall occur with respect
to the Borrower, (i) the Borrower will, promptly after the occurrence thereof,
(x) give each Lender notice thereof and shall describe in reasonable detail the
facts and circumstances giving rise thereto and (y) if requested, furnish to the
Administrative Agent updated documentation and other information that is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act and (ii) each Lender may, by three Domestic Business Days’
notice to the Borrower and the Administrative Agent given not later than 60 days
after such notice of Change of Control is received, declare the Loans held by it
(together with accrued interest thereon) and any other amounts payable hereunder
for its account to be, and such Loans and such other amounts shall thereupon
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.


Section 2.17 [Reserved]


Section 2.18 [Reserved]


Section 2.19 [Reserved]


Section 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:


(a)    the Credit Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other




24

--------------------------------------------------------------------------------




modification pursuant to Section 9.05); provided, that this clause (a) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of each Lender or each Lender affected
thereby;


(b)    any payment of principal, interest, or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 6 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.04 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment of any amounts owing to the Lenders, as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; third, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; and fourth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section 2.20(b) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto; and


(c)    in the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Percentage.


ARTICLE 3
CONDITIONS


Section 3.01 Closing. The effectiveness of the Commitments and the obligation of
any Lender to make a Loan are subject to the satisfaction (or waiver in
accordance with Section 9.05) of the following conditions:


(e)receipt by the Administrative Agent of:


(i)counterparts hereof signed by each of the parties hereto (or, in the case of
any party as to which an executed counterpart shall not have been received, the
Administrative Agent shall have received in form satisfactory to it telegraphic
or other written confirmation (including by electronic means) from such party of
execution of a counterpart hereof by such party);


25

--------------------------------------------------------------------------------




(ii)the opinion of the General Counsel of the Borrower or a legal Vice President
of Consolidated Edison Company of New York, Inc. substantially in the form of
Exhibit B hereto, dated the Closing Date and covering such additional matters
relating to the transactions contemplated hereby as the Required Lenders may
reasonably request;


(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement;


(iv) evidence satisfactory to it that all filings, consents and approvals, if
any, required to be made with, or obtained from, any governmental authority in
connection with the transactions contemplated hereby shall have been made or
obtained and shall be, in each case, in full force and effect on and as of the
Closing Date;


(v)all documents the Administrative Agent may reasonably request relating to the
existence of the Borrower, the corporate authority for and the validity of this
Agreement and the Notes, and any other matters relevant hereto, all in form and
substance satisfactory to the Administrative Agent;


(vi) at least five (5) business days prior to the Closing Date, all
documentation and other information about the Borrower and its Affiliates as
shall have been reasonably requested in writing at least ten (10) business days
prior to the Closing Date by the Administrative Agent that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act;


(vii)a certificate of a Responsible Officer of the Borrower certifying as to
matters referred to in clauses (c) and (d) below; and


(viii)a Notice of Borrowing as required by Section 2.02;


(b)    the Borrower shall have paid to the Administrative Agent the arrangement
fees, administrative agency fees and expenses, including the reasonable and
documented fees and expenses of one counsel for the Administrative Agent and the
Lead Arrangers, payable by the Borrower on the Closing Date;


(c)    the fact that, immediately before and after such Borrowing, no Default
shall have occurred and be continuing; and






26

--------------------------------------------------------------------------------




(d)    the fact that the representations and warranties of the Borrower
contained in this Agreement shall be true on and as of the Closing Date;


provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied (or waived in
accordance with Section 9.05) not later than February 28, 2019.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants that:
Section 4.01 Corporate Existence and Power. The Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all corporate powers and all material
governmental licenses, consents, authorizations and approvals required to carry
on its business as now conducted.


Section 4.02 Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of this Agreement and the
Notes are within the Borrower’s corporate powers, have been duly authorized by
all necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the Borrower’s certificate of incorporation or by-laws or of any judgment,
injunction, order, decree or other instrument binding upon the Borrower or any
Subsidiary of the Borrower or result in the creation or imposition of any Lien
on any asset of the Borrower or any Subsidiary of the Borrower.


Section 4.03 Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower and each Note of the Borrower, if and when executed
and delivered in accordance with this Agreement, will constitute a valid and
binding obligation of the Borrower, in each case enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and general principles of equity.


Section 4.04 Financial Information. (a) The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2017 and the
related consolidated statements of income, cash flows, capitalization and
retained earnings for the Fiscal Year then ended, reported on by
PricewaterhouseCoopers LLP and set forth in the Borrower’s 2017 Annual Report,
fairly present, in all material respects, the consolidated financial position of
the Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such Fiscal Year in
conformity with GAAP.










27

--------------------------------------------------------------------------------




(b)    The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of September 30, 2018 and the related consolidated
statements of income, cash flows, capitalization and retained earnings for the
quarter then ended set forth in the Borrower’s Quarterly Report on Form 10-Q for
the quarterly period ended September 30, 2018 fairly present, in all material
respects, the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such period in conformity with GAAP.


(c)    Except for Disclosed Matters, as of the Closing Date, there has, since
December 31, 2017, been no material adverse change in the business, financial
position or results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole.


Section 4.05 Litigation. Except (solely with respect to clause (a) below) for
Disclosed Matters, there is no action, suit or proceeding pending against, or to
the Borrower’s knowledge threatened against or affecting, the Borrower or any
Subsidiary of the Borrower before any court or arbitrator or any governmental
body, agency or official (a) in which there is a reasonable possibility of an
adverse decision which could materially adversely affect the business,
consolidated financial position or consolidated results of operations of the
Borrower and its Consolidated Subsidiaries, considered as a whole, or (b) which
in any manner draws into question the validity or enforceability of this
Agreement or the Notes.


Section 4.06 Compliance with ERISA. Each member of the ERISA Group has fulfilled
its obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan. No member of the ERISA Group has (i)
sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan, or made any amendment
to any Plan, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for non-delinquent premiums under Section 4007 of ERISA.


Section 4.07 Environmental Matters. In the ordinary course of its business, the
Borrower conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of the Borrower and its Subsidiaries, in the
course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
Environmental Laws or as a condition of any license, permit or contract, any
related constraints on operating activities, including any periodic or






28

--------------------------------------------------------------------------------




permanent shutdown of any facility or reduction in the level of or change in the
nature of operations conducted thereat, any costs or liabilities in connection
with off-site disposal of wastes or Hazardous Substances and any actual or
potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Borrower has reasonably
concluded that, except for Disclosed Matters, such associated liabilities and
costs, including the costs of complying with Environmental Laws, are unlikely to
have a Material Adverse Effect.


Section 4.08 Taxes. The Borrower and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any Subsidiary
of the Borrower, except to the extent that any such assessment is being
contested in good faith by appropriate proceedings. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of
material taxes or other governmental charges are, in the Borrower’s opinion,
adequate.


Section 4.09 Subsidiaries. Each of the Borrower’s Material Subsidiaries (if any)
is an entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and has all powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.


Section 4.10 Investment Company Status; Margin Regulations.


(a)    The Borrower is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.


(b)    The Borrower is not engaged, nor will it engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.


Section 4.11 Full Disclosure. As of the Closing Date, neither the Borrower’s
Form 10-K for the year ended December 31, 2017, as of the date of filing of such
Form 10-K, nor any registration statement (other than a registration statement
on Form S-8 (or its equivalent)) or report on Form 10-K, 10-Q and 8-K (or their
equivalents) which the Borrower shall have subsequently filed with the SEC, as
at the time of filing of such registration statement or report, as applicable,
contained any untrue statement of a material fact or omitted to state a material
fact necessary in order to make any statements contained therein, in the light
of the circumstances under which they were made, not misleading.


Section 4.12 Sanctions and Anti-Corruption Laws.


(ix)The Borrower and its Subsidiaries have implemented and maintain in effect
policies that, in order to provide assurance that the


29

--------------------------------------------------------------------------------




Borrower and its Subsidiaries comply with applicable Anti-Corruption Laws and
Sanctions, instruct their respective directors and officers with respect to
compliance with applicable Anti-Corruption Laws and Sanctions. Neither the
Borrower nor any of its Subsidiaries nor, to the knowledge of the Borrower, any
of its or their respective directors or officers (x) is the subject or, to the
Borrower’s knowledge, target of any Sanctions, (y) is in violation of any
Anti-Corruption Laws in any material respect or (z) is located, organized or
resident in a country or territory that is, or whose government is, the subject
or target of any Sanctions.


(ii)    The Borrower will not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, or knowingly lend, contribute or otherwise make available such
proceeds to any joint venture partner or other Person, (x) to fund or facilitate
any activities or business of, with or related to any Person that is or in any
country or territory that is, or whose government is, at the time of such
funding or facilitation, the subject or target of Sanctions or (y) in any other
manner that would result in a violation of Sanctions or Anti-Corruption Laws by
any Person.


Section 4.13 Use of Proceeds. All proceeds of the Loans will be used by the
Borrower only in accordance with the provisions of Sections 5.05 and 5.08.


ARTICLE 5
COVENANTS


The Borrower agrees that, so long as any Lender has any Credit Exposure
hereunder or any interest or fees accrued hereunder remain unpaid:
Section 5.01 Information. The Borrower will deliver to each of the Lenders:


(a)    as soon as available and in any event within 95 days after the end of
each Fiscal Year, a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, cash flows, capitalization and retained
earnings for such Fiscal Year, setting forth in each case in comparative form
the figures for the previous Fiscal Year, all reported on in a manner acceptable
to the SEC by PricewaterhouseCoopers LLP or other independent public accountants
of nationally recognized standing;


(b)    as soon as available and in any event within 50 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such Fiscal Quarter, the related consolidated statements of income and cash
flows for such Fiscal Quarter and the related consolidated statements of income
and cash flows for the portion of the Fiscal Year ended at the end of such
Fiscal Quarter, setting forth in the case of each such statement of income and
cash flows


30

--------------------------------------------------------------------------------




in comparative form the figures for the corresponding period in the previous
Fiscal Year, all certified (subject to normal year-end adjustments) as to
fairness of presentation and consistency with GAAP, in all material respects, by
the Borrower’s chief financial officer, chief accounting officer or controller,
or treasurer;


(c)    within the time frames specified for the delivery of each set of
financial statements referred to in clauses ý5.01(a) and ý5.01(b) above, a
certificate of the Borrower’s chief financial officer or chief accounting
officer (i) setting forth in reasonable detail the calculations required to
establish whether the Borrower was in compliance with the requirements of
ýSection 5.10 and (ii) stating whether any Default with respect to the Borrower
exists on the date of such certificate and, if any Default with respect to the
Borrower then exists, setting forth the details thereof and the action which the
Borrower is taking or proposes to take with respect thereto;


(d)    within five Domestic Business Days after any officer of the Borrower
obtains knowledge of any Default with respect to the Borrower, if such Default
with respect to the Borrower is then continuing, a certificate of the Borrower’s
chief financial officer or chief accounting officer setting forth the details
thereof and the action which the Borrower is taking or proposes to take with
respect thereto;


(e)    promptly after the mailing thereof to the Borrower’s shareholders
generally, copies of all financial statements, reports and proxy statements so
mailed;


(f)    promptly after the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
filed by the Borrower with the SEC;


(g)    if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in endangered or
critical status, is insolvent or has been terminated, a copy of such notice;
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate, impose liability (other than for non-delinquent premiums under
Section 4007 of ERISA) in respect of, or appoint a trustee to administer any
Plan, a copy of such notice; (iv) applies for a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code, a copy of such
application; (v)






31

--------------------------------------------------------------------------------




gives notice of intent to terminate any Plan under Section 4041(c) of ERISA, a
copy of such notice and other information filed with the PBGC; (vi) gives notice
of withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or makes any amendment to any Plan which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security, a certificate of the Borrower’s chief financial officer or chief
accounting officer setting forth details as to such occurrence and the action,
if any, which the Borrower or applicable member of the ERISA Group is required
or proposes to take; and


(h)    from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.


Information required to be delivered pursuant to clauses (a), (b), (e) or (f)
above which is filed by the Borrower with the SEC shall be deemed to have been
delivered on the date when so filed. The Borrower shall promptly notify the
Lenders that such information has been filed with the SEC and shall deliver
paper copies of the information referred to in clauses (a), (b), (e) or (f) to
the Administrative Agent for any Lender which requests such delivery.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers, and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrower
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
information required to be kept confidential pursuant to Section 9.09, they
shall be treated as set forth in such Section); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Lead Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform


32

--------------------------------------------------------------------------------




not designated “Public Side Information.” Notwithstanding there foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”.
Section 5.02 Payment of Obligations. The Borrower will pay and discharge, and
will cause each Subsidiary of the Borrower to pay and discharge, at or before
maturity, all their respective material obligations and liabilities (including,
without limitation, tax liabilities and claims of materialmen, warehousemen and
the like which if unpaid might by law give rise to a Lien), except where the
same are contested in good faith by appropriate proceedings and except where the
failure to pay and discharge the same could not reasonably be expected to have a
Material Adverse Effect with respect to the Borrower.


Section 5.03 Maintenance of Property; Insurance. (a) The Borrower will keep, and
will cause each Material Subsidiary of the Borrower to keep, all material
property necessary in its business in good working order and condition, ordinary
wear and tear excepted.


(b)    The Borrower will, and will cause each Material Subsidiary of the
Borrower to, maintain (either in the Borrower’s name or in such Subsidiary’s own
name) with financially sound and responsible insurance companies, insurance on
all their respective properties in at least such amounts (with no greater risk
retention) and against at least such risks as are usually maintained, retained
or insured against in the same general area by companies of established repute
engaged in the same or a similar business. The Borrower will furnish to the
Lenders, upon request from the Administrative Agent, information presented in
reasonable detail as to the insurance so carried.


Section 5.04 Conduct of Business and Maintenance of Existence. Except as
otherwise permitted in accordance with ýSection 5.07, the Borrower and its
Material Subsidiaries will continue to engage in business of the same general
type as now conducted by the Borrower and its Material Subsidiaries, and will
preserve, renew and keep in full force and effect their respective corporate
existences and their respective rights, privileges and franchises necessary or
desirable in the normal conduct of business; provided that nothing in this
Section shall prohibit:


(a)    the merger of a Subsidiary of the Borrower into the Borrower if, after
giving effect thereto, no Default shall have occurred and be continuing;


(b)    the merger or consolidation of a Subsidiary of the Borrower with or into
a Person other than the Borrower if, after giving effect thereto, no Default
shall have occurred and be continuing; or


(c)    the termination of the corporate existence of a Subsidiary of the
Borrower if the Borrower in good faith determines that such termination is in
the best interest of the Borrower and is not materially disadvantageous to the
Lenders.




33

--------------------------------------------------------------------------------




Section 5.05 Compliance with Laws. The Borrower will comply, and will cause each
Subsidiary of the Borrower to comply, in all material respects with all
applicable laws, ordinances, rules, regulations and requirements of governmental
authorities (including, without limitation, Environmental Laws and ERISA and the
rules and regulations thereunder), except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings or except where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect with respect to the Borrower. The Borrower will comply, and will
cause each Subsidiary of the Borrower to comply, in all material respects, with
all applicable Sanctions and Anti-Corruption Laws.


Section 5.06 Inspection of Property, Books and Records. The Borrower will keep,
and will cause each Material Subsidiary of the Borrower to keep, proper books of
record and account in which full and correct entries shall be made of all
dealings and transactions in relation to its business and activities; and will
permit, and will cause each Subsidiary of the Borrower to permit, at reasonable
times and upon five Domestic Business Days’ notice, representatives of any
Lender at such Lender’s expense to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants.


Section 5.07 Consolidations, Mergers and Transfers of Assets. (a) The Borrower
will not consolidate or merge with or into any other Person; provided that the
Borrower may consolidate or merge with another Person if:


(i)    either (A) the Borrower is the corporation surviving such merger or (B)
the Borrower gives the Administrative Agent at least fifteen days prior written
notice of such consolidation or merger (and the Administrative Agent shall
promptly provide a copy of such notice to the Lenders) and the Person (if other
than the Borrower) surviving such merger or formed by such consolidation (any
such Person, the “Successor”), shall (i) be organized and existing under the
laws of the United States, any state thereof or the District of Columbia; (ii)
expressly assume, in a writing executed and delivered to the Administrative
Agent for delivery to each of the Lenders, in form reasonably satisfactory to
the Administrative Agent, the due and punctual payment of the principal of and
interest on its Loans and the performance of the other obligations under this
Agreement and its Notes on the part of the Borrower to be performed or observed,
as fully as if such Successor were originally named as the Borrower in this
Agreement; and (iii) at least five days prior to such consolidation or merger,
provide (A) all documentation and other information about the Successor as may
be reasonably requested in writing by the Administrative Agent or any Lender
that is required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the USA Patriot Act and (B) opinions of counsel to the Successor covering




34

--------------------------------------------------------------------------------




corporate status of the Successor and its authority to enter into, and
enforceability of, the agreement evidencing its assumptions of the obligations
hereunder, in form and substance reasonably acceptable to the Administrative
Agent; and


(ii)    after giving effect to such merger, no Default with respect to the
Borrower shall have occurred and be continuing.


(iii)    The Borrower will not sell, lease or otherwise transfer, directly or
indirectly, all or substantially all of its assets, to any other Person.


Section 5.08 Use of Proceeds. The proceeds of the Loans will be used by the
Borrower on the Closing Date to prepay certain of its outstanding indebtedness.
None of such proceeds will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any “margin
stock” within the meaning of Regulation U.


Section 5.09 Negative Pledge. Neither the Borrower nor any Subsidiary of the
Borrower will create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except:


(a)    Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement in an aggregate principal or face amount not
exceeding $150,000,000;


(b)    Liens securing the obligations of a Subsidiary under Non-Recourse Debt on
the assets of such Subsidiary;


(c)    any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary and not created in contemplation of such event;


(d)    any Lien on any asset securing obligations incurred or assumed for the
purpose of financing all or any part of the cost of acquiring ownership or use
of such asset or a related asset, provided that such Lien attaches to such asset
concurrently with or within 90 days after such acquisition;


(e)    any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Subsidiary and not created
in contemplation of such event;


(f)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;


(g)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing clauses of
this Section, provided that such Debt is not increased and is not secured by any
additional assets;


35

--------------------------------------------------------------------------------




(h)    Liens arising in the ordinary course of its business which (i) do not
secure Debt or Derivatives Obligations and (ii) do not secure any single
obligation (or class of obligations having a common cause) in an amount
exceeding $25,000,000;


(i)    Liens on cash and cash equivalents securing Derivatives Obligations;


(j)    Liens in the ordinary course of business for the purpose of securing or
collateralizing energy purchases or sales as may be required from time to time
by an independent system operator or similar system-governing body in any
jurisdiction; and


(k)    Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt of the Borrower and its Subsidiaries in an aggregate principal or
face amount not at any time exceeding 5% of Consolidated Total Capital of the
Borrower.


Section 5.10 Debt to Total Capital. The ratio of Consolidated Debt of the0
Borrower to Consolidated Total Capital of the Borrower shall not at any time
exceed 0.65 to 1.


Section 5.11 Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary of the Borrower to, directly or indirectly, pay any funds
to or for the account of, make any investment (whether by acquisition of stock
or indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate of the Borrower except (i) on an arms-length basis on terms at
least as favorable to the Borrower or such Subsidiary of the Borrower as could
have been obtained from a third party that was not an Affiliate of the Borrower
or (ii) as otherwise permitted by the PSC and FERC; provided that the foregoing
provisions of this Section shall not prohibit (x) any such Person from declaring
or paying any lawful dividend or other payment ratably in respect of all its
capital stock of the relevant class and (y) the Borrower from purchasing its own
common stock, so long as in each case, after giving effect thereto, no Default
shall have occurred and be continuing.


Section 5.12 Sanctions; Anti-Corruption Laws. The Borrower shall not, directly
or indirectly, use the proceeds of the Loans, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, or knowingly lend, contribute or
otherwise make available such proceeds to any joint venture partner or other
Person, (i) to fund or facilitate any activities or business of, with or related
to any Person that is or in any country or territory that is, or whose
government is, at the time of such funding or facilitation, the subject or
target of Sanctions or (ii) in any other manner that would result in a violation
of Sanctions or Anti-Corruption Laws by any Person.


36

--------------------------------------------------------------------------------




ARTICLE 6
DEFAULTS


Section 6.01 Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing with respect to the Borrower:


(a)    the Borrower shall (i) fail to pay when due any principal of any Loan
(whether at stated maturity or at optional prepayment); or (ii) default in the
payment of any interest on any Loan, any fee or any other amount payable by it
hereunder when due and such default shall have continued unremedied for five
days;


(b)    the Borrower shall fail to observe or perform any covenant contained in
Article 5, other than those contained in Sections 5.01 through 5.06;


(c)    the Borrower shall fail to observe or perform any covenant or agreement
(other than those covered by clause 6.01(a) or 6.01(b) above) contained in this
Agreement or any amendment hereof for 30 days after the Administrative Agent
gives notice thereof to the Borrower at the request of any Lender;


(d)    any representation or warranty made by the Borrower in, or pursuant to,
this Agreement shall prove to have been incorrect in any material respect when
made (or deemed made);


(e)    the Borrower or any Material Subsidiary of the Borrower shall fail to
make one or more payments in respect of Material Financial Obligations of the
Borrower when due or within any applicable grace period;


(f)    any event or condition shall occur which results in the acceleration of
the maturity of any Material Debt of the Borrower or enables the holder of such
Debt of the Borrower or any Person acting on such holder’s behalf to accelerate
the maturity thereof;


(g)    the Borrower or any Material Subsidiary of the Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;


37

--------------------------------------------------------------------------------




(h)    an involuntary case or other proceeding shall be commenced against the
Borrower or any Material Subsidiary of the Borrower seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against the Borrower
or any Material Subsidiary of the Borrower under the federal bankruptcy laws as
now or hereafter in effect;


(i)    any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $150,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for non-delinquent premiums under Section 4007 of ERISA) in respect
of, or to cause a trustee to be appointed to administer, any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $150,000,000; or


(j)    judgments or orders (other than judgments or orders in respect of
Non-recourse Debt) for the payment of money exceeding $150,000,000 in aggregate
amount shall be rendered against the Borrower or any Subsidiary of the Borrower
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgments or orders or (ii) such judgments or orders shall continue
unsatisfied and unstayed for a period of 30 days;


then, and in every such event, the Administrative Agent shall if requested by
the Required Lenders, by notice to the Borrower declare the Loans (together with
accrued interest thereon and all other amounts due and owing hereunder) to be,
and such Loans (together with accrued interest thereon and all other amounts due
and owing hereunder) shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; provided that, if any Event of Default specified
in clause ý6.01(g) or ý6.01(h) occurs, then without any notice to the Borrower
or any other act by the Administrative Agent or the Lenders, the Loans (together
with accrued interest thereon and all other amounts due and owing hereunder)




38

--------------------------------------------------------------------------------




shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
Section 6.02 Notice of Default. The Administrative Agent shall give notice to
the Borrower under ýSection 6.01(c) promptly upon being requested to do so by
any Lender and shall thereupon notify all the Lenders thereof.


ARTICLE 7
THE AGENTS


Section 7.01 Appointment and Authorization. Each Lender irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof or thereof, together with all such
powers as are reasonably incidental thereto.


Section 7.02 Administrative Agent and Affiliates. Mizuho Bank, Ltd. shall have
the same rights and powers under this Agreement as any other Lender and may
exercise or refrain from exercising the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the
Administrative Agent hereunder in its individual capacity. Mizuho Bank, Ltd. and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Borrower or any Subsidiary or affiliate
of the Borrower as if it were not the Administrative Agent and without any duty
to account therefor to the Lenders.


Section 7.03 Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein, and
its duties shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent shall not:


(a)    be required to take any action with respect to any Default, except as
expressly provided in Article 6;


(b)    be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, except as expressly provided
in Article 6;


(c)    have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or under any Loan hereunder that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or the borrowing hereunder), provided that the Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel,




39

--------------------------------------------------------------------------------




may expose the Administrative Agent to liability or that is contrary to the
borrowing hereunder or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and


(d)    except as expressly set forth herein or under any Loan hereunder, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.


Section 7.04 Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.


Section 7.05 Liability of Administrative Agent. None of the Administrative
Agent, its affiliates and their respective directors, officers, agents and
employees shall be liable for any action taken or not taken by it in connection
herewith (i) with the consent or at the request of the Required Lenders (or such
different number of Lenders as any provision hereof expressly requires for such
consent or request) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and non-appealable judgment. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower or a Lender. None
of the Administrative Agent, its affiliates and their respective directors,
officers, agents and employees shall be responsible for or have any duty to
ascertain, inquire into or verify (i) any statement, warranty or representation
made in connection with this Agreement or the borrowing hereunder; (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants or agreements of the Borrower; (iv) the
satisfaction of any condition specified in Article 3, except receipt of items
required to be delivered to the Administrative Agent; or (v) the validity,
effectiveness or genuineness of this Agreement or any other instrument or
writing furnished in connection herewith. The Administrative Agent shall not
incur any liability by acting in reliance upon any notice, consent, certificate,
statement or other writing (which may be a facsimile or similar writing)
believed by it to be genuine or to be signed by the proper party or parties. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper party or parties,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent




40

--------------------------------------------------------------------------------




shall have received notice to the contrary from such Lender prior to the making
of such Loan. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.


Section 7.06 Indemnification. The Lenders shall, ratably in proportion to their
Credit Exposures (determined at the time such indemnity is sought), indemnify
the Administrative Agent, its affiliates and their respective directors,
officers, agents and employees (to the extent not reimbursed by the Borrower)
against any cost, expense (including reasonable counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from such
indemnitees’ gross negligence, bad faith or willful misconduct) that such
indemnitees may suffer or incur in connection with this Agreement or any action
taken or omitted by such indemnitees hereunder.


Section 7.07 Credit Decision. Each Lender acknowledges that it has,
independently and without reliance on any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance on any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.


Section 7.08 Successor Administrative Agent.


(a)    The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent; provided that
any such appointment shall be subject to consent of the Borrower (such consent
not to be unreasonably withheld or delayed), so long as no Event of Default has
occurred and is continuing with respect to the Borrower. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent gives notice of resignation (or such earlier day as shall
be agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized or licensed
under the laws of the United States or of any State thereof and having a
combined capital and surplus of at least $100,000,000; provided that any such
appointment shall be subject to consent of the Borrower (such consent not to be
unreasonably withheld or delayed), so long as no Event of Default has occurred
and is continuing with respect to the Borrower and provided further that in no
event shall any such successor Administrative Agent be a Defaulting Lender.




41

--------------------------------------------------------------------------------




Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, either the Required Lenders or
the Borrower may, to the extent permitted by applicable law, by notice in
writing to the Borrower, if applicable, and such Person, remove such Person as
Administrative Agent and, the Required Lenders may appoint a successor; provided
that any such appointment shall be subject to consent of the Borrower (such
consent not to be unreasonably withheld or delayed), so long as no Event of
Default has occurred and is continuing with respect to the Borrower. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


(c)    Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
Administrative Agent that resigned or was removed pursuant to subsections (a) or
(b) of this Section 7.09 (the “Retiring Administrative Agent”), and the Retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. On and after the Resignation Effective Date or the Removal Effective
Date, as applicable:
(i)    except for any indemnity payments or other amounts then owed to the
Retiring Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above; and


(ii)    the provisions of this Article and Section 9.03 shall continue in effect
for the benefit of such Retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them (i) while the Retiring Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder, including in respect of
any actions taken in connection with transferring the agency to any successor
Administrative Agent.


Section 7.09 Administrative Agent’s Fee. The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon by the Borrower and the Administrative Agent.








42

--------------------------------------------------------------------------------




Section 7.10 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder by or through any
one or more sub-agents appointed by the Administrative Agent; provided that,
unless the sub-agent is an Affiliate of the Administrative Agent, the
Administrative Agent shall notify the Borrower in advance of appointing the
sub-agent. The Administrative Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.


Section 7.11 Certain ERISA Matters.


(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:


(i)     such Lender is not using "plan assets" (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender's entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,


(iii)    (A) such Lender is an investment fund managed by a "Qualified
Professional Asset Manager" (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance


43

--------------------------------------------------------------------------------




of the Loans, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender's entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement, or (iv) such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.


(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender's
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement or
any documents related hereto).


ARTICLE 8
CHANGE IN CIRCUMSTANCES


Section 8.01 Basis for Determining Interest Rate Inadequate or Unfair. If on or
before the first day of any Interest Period for any Euro-Dollar Loans Lenders
having at least 50% in aggregate amount of the Commitments advise the
Administrative Agent that the London Interbank Offered Rate, as determined by
the Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of funding their Euro-Dollar Loans for such Interest Period, the
Administrative Agent shall forthwith give notice thereof to the Borrower and the
Lenders, whereupon until the Administrative Agent notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Dollar Loans or to continue or convert
outstanding Loans as or into Euro-Dollar Loans shall be suspended and (ii) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the then current Interest Period applicable thereto. Unless the
Borrower notifies the Administrative Agent at least two Domestic Business Days
before the date of any affected Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, if such
affected Borrowing is a Euro-Dollar Borrowing, such Borrowing shall instead be
made as a Base Rate Borrowing.








44

--------------------------------------------------------------------------------




Section 8.02 Illegality. If, on or after the date hereof, any Change in Law
shall make it unlawful or impossible for any Lender (or its Euro-Dollar Lending
Office) to make, maintain or fund its Euro-Dollar Loans and such Lender shall so
notify the Administrative Agent, the Administrative Agent shall forthwith give
notice thereof to the other Lenders and the Borrower, whereupon until such
Lender notifies the Borrower and the Administrative Agent that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make Euro-Dollar Loans, or to convert outstanding Loans into Euro-Dollar Loans
or continue outstanding Loans as Euro-Dollar Loans, in each case to the Borrower
shall be suspended. Before giving any notice to the Administrative Agent
pursuant to this Section, such Lender shall designate a different Euro-Dollar
Lending Office if such designation will avoid the need for giving such notice
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender. If such notice is given, each Euro-Dollar Loan of such Lender then
outstanding to the Borrower shall be converted to a Base Rate Loan either (a) on
the last day of the then current Interest Period applicable to such Euro-Dollar
Loan if such Lender may lawfully continue to maintain and fund such Loan as a
Euro-Dollar Loan to such day or (b) immediately if such Lender shall determine
that it may not lawfully continue to maintain and fund such Loan as a
Euro-Dollar Loan to such day. Interest and principal on any such Base Rate Loan
shall be payable on the same dates as, and on a pro rata basis with, the
interest and principal payable on the related Euro-Dollar Loans of the other
Lenders.


Section 8.03 Increased Cost and Reduced Return. (a) If on or after the date
hereof, in the case of any Loan or any obligation to make Loans, any Change in
Law


(i)    shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Euro-Dollar Loan any
such requirement with respect to which such Lender is entitled to compensation
during the relevant Interest Period under ýSection 2.15), special deposit,
insurance assessment or similar requirement against assets of, deposits with or
for the account of, or credit (including letters of credit and participations
therein) extended by, any Lender (or its Applicable Lending Office);


(ii)    shall impose on any Lender (or its Applicable Lending Office) or on the
London interbank market any other condition, cost or expense (other than taxes)
affecting its Euro-Dollar Loans, its Notes or its obligation to make Euro-Dollar
Loans; or


(iii)    shall subject any Lender or Agent to any taxes (other than (A) Taxes,
(B) taxes described in (i), (ii), (iii) or (iv) of the exclusions from Taxes and
(C) Other Taxes) on its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;




45

--------------------------------------------------------------------------------




and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making or maintaining any Euro-Dollar Loan
(or, in the case of a Change in Law with respect to taxes, any Loan) or to
reduce the amount of any sum received or receivable by such Lender (or its
Applicable Lending Office) under this Agreement or under its Notes with respect
thereto, by an amount deemed by such Lender to be material, then, within 15 days
after demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction.
(b)    If any Lender shall have determined that, after the date hereof, any
Change in Law has or would have the effect of reducing the rate of return on
capital or liquidity of such Lender (or its Parent) as a consequence of such
Lender’s obligations hereunder to a level below that which such Lender (or its
Parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy or
liquidity) by an amount deemed by such Lender to be material, then from time to
time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender (or its Parent) for such
reduction.


(c)    Each Lender will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Lender to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to it. A certificate of
any Lender claiming compensation under this Section and setting forth the
additional amount or amounts necessary to compensate such Lender, as the case
may be, shall be conclusive in the absence of manifest error.


(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender's right to
demand such compensation; provided that no Borrower shall be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.


Section 8.04 Taxes. (a) For the purposes of this Agreement, the following terms
have the following meanings:


“FATCA” means (a) Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement (or any amended or successor version that


46

--------------------------------------------------------------------------------




is substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, (b) any
agreement entered into pursuant to Section 1471(b)(1) of the Code and (c) any
intergovernmental agreement between the United States and any other jurisdiction
which facilitates the implementation of any law or regulation referred to in
clause (a) above and any fiscal or regulatory legislation, rules or official
administrative practices adopted pursuant to any such intergovernmental
agreement. For purposes of this Agreement, the term “applicable law” includes
FATCA.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by or on account
of the Borrower pursuant to this Agreement or under any Note, and all
liabilities with respect thereto, excluding (i) in the case of each Lender and
the Administrative Agent, taxes imposed on its net income, and franchise or
similar taxes imposed on it, by a jurisdiction under the laws of which it is
organized or in which its principal executive office is located or, in the case
of a Lender, in which its Applicable Lending Office is located, (ii) in the case
of each Lender, any United States withholding taxes imposed on such payment, but
not excluding any portion of such tax that exceeds the United States withholding
tax which would have been imposed on such a payment to such Lender under the
laws and treaties in effect (x) when such Lender first becomes a party to this
Agreement or (y) when such Lender changes its Applicable Lending Office, (iii)
taxes attributable to such Lender’s or Agent’s failure to comply with Section
8.04(e), (f), (g) or (h) and (iv) any U.S. federal withholding Taxes imposed
under FATCA.
“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any Note.
(b)    All payments by or on account of the Borrower to or for the account of
any Lender or the Administrative Agent hereunder or under any Note shall be made
without deduction for any Taxes, except as required by applicable law. If any
withholding agent shall be required by law to deduct any Taxes from any such
payment, (i) the sum payable by the Borrower shall be increased as necessary so
that after all required deductions for Taxes are made (including deductions
applicable to additional sums payable under this Section) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such withholding
agent shall make such deductions, (iii) such withholding agent shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law and (iv) if the withholding agent is the
Borrower, the Borrower shall promptly furnish to the Administrative Agent, at
its address specified in or pursuant to Section 9.01, the original or a
certified copy of a receipt evidencing payment thereof.




47

--------------------------------------------------------------------------------




(c)    In addition, the Borrower agrees to pay any Other Taxes.


(d)    The Borrower agrees to indemnify each Lender and the Administrative Agent
for the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted (whether or not correctly) by any
jurisdiction on amounts payable under this Section) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be paid within 15 days after such Lender or the
Administrative Agent (as the case may be) makes demand therefor.


(e)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement or any Note
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 8.04(f), (g) and (h) below) shall not be required if in the
Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Each
Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.


(f)    Without limiting the generality of the foregoing, each Lender that is not
a U.S. person, before it signs and delivers this Agreement in the case of each
Lender listed on the signature pages hereof and before it becomes a Lender in
the case of each other Lender, and from time to time thereafter if requested in
writing by the Borrower or the Administrative Agent (but only so long as such
Lender remains lawfully able to do so), shall provide each of the Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) with whichever of the following is applicable:


(i)    in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
hereunder or under any Note, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an




48

--------------------------------------------------------------------------------




exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments hereunder or under any Note, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;


(ii)    executed copies of IRS Form W-8ECI;


(iii)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit C-1 to the effect that such
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable; or


(iv)    to the extent a Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the Lender
is a partnership and one or more direct or indirect partners of such Lender are
claiming the portfolio interest exemption, such Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit C-4 on behalf of
each such direct and indirect partner.


(g)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax.


(h)    If a payment made to a Lender hereunder or under any Note would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional




49

--------------------------------------------------------------------------------




documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (h), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


(i)    If a Lender, that is otherwise exempt from or subject to a reduced rate
of withholding tax, becomes subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Lender shall
reasonably (at the expense of such Lender) request to assist such Lender to
recover such Taxes.


(j)    If the Borrower is required to pay additional amounts to or for the
account of any Lender pursuant to this Section as a result of a change in law or
treaty occurring after such Lender first became a party to this Agreement, then
such Lender will, at the Borrower’s request, change the jurisdiction of its
Applicable Lending Office if, in the judgment of such Lender, such change will
eliminate or reduce any such additional payment which may thereafter accrue and
is not otherwise disadvantageous to such Lender.


(k)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower to do so), (ii) any taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.06(d) relating to the maintenance of a
Participant Register and (iii) any taxes excluded from the definition of Taxes
and attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with this Agreement or any Note, and any
reasonable expenses arising therefrom or with respect thereto. A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender hereunder or under any Note or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(k).


(l)    Unless required by applicable laws, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender,
or have any obligation to pay to any Lender, any refund of taxes withheld or
deducted from funds paid for the account of such Lender, as the case may be.
Section 8.05 Base Rate Loans Substituted for Affected Euro-Dollar Loans. If (i)
the obligation of any Lender to make, or to continue or convert outstanding
 


50

--------------------------------------------------------------------------------




Loans as or to, Euro-Dollar Loans has been suspended pursuant to Section 8.02 or
(ii) any Lender has demanded compensation from the Borrower under Section 8.03
or 8.04 with respect to its Euro-Dollar Loans, and in any such case the Borrower
shall, by at least five Euro-Dollar Business Days’ prior notice to such Lender
through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Lender, then, unless and until such Lender notifies
the Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist, all Loans which would otherwise be made by such
Lender as (or continued as or converted to) Euro-Dollar Loans shall instead be
Base Rate Loans on which interest and principal shall be payable
contemporaneously with the related Euro-Dollar Loans of the other Lenders. If
such Lender notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer exist, the principal amount of
each such Base Rate Loan shall be converted into a Euro-Dollar Loan on the first
day of the next succeeding Interest Period applicable to the related Euro-Dollar
Loans of the other Lenders.


Section 8.06 Substitution of Lender. If (i) the obligation of any Lender to make
Euro-Dollar Loans has been suspended pursuant to Section 8.02 or (ii) any Lender
has demanded compensation under Section 8.03 or ý8.04, the Borrower shall have
the right, with the assistance of the Administrative Agent, to seek a mutually
satisfactory substitute bank or banks (which may be one or more of the Lenders)
to purchase the Loans and assume the Commitment of such Lender.




ARTICLE 9
MISCELLEANOUS


Section 9.01 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile or similar writing) and
shall be given to such party: (a) in the case of the Borrower or the
Administrative Agent, at its address or facsimile number set forth on the
signature pages hereof, (b) in the case of any Lender, at its address or
facsimile number set forth in its Administrative Questionnaire or in the case of
any party, at such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the Administrative Agent and the Borrower.
Each such notice, request or other communication shall be effective (i) if given
by facsimile when deemed received as provided below, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid or (iii) except as provided below, if
given by any other means, when delivered at the address referred to in this
Section; provided that notices to the Administrative Agent under Article 2 or
Article 8 shall not be effective until received.


Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e‑mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender


51

--------------------------------------------------------------------------------




pursuant to Article 2 if such Lender has notified the Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to a facsimile number or e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
Section 9.02 No Waivers. No failure or delay by the Administrative Agent or any
Lender in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.


Section 9.03 Expenses; Indemnification. (a) The Borrower shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent, including
reasonable fees and disbursements of one special counsel for the Administrative
Agent, in connection with the preparation and administration of this Agreement,
any waiver or consent hereunder or any amendment hereof or any Default or
alleged Default hereunder and (ii) if an Event of Default occurs, all
out-of-pocket expenses incurred by the Administrative Agent and each Lender,
including (without duplication) the fees and disbursements of outside counsel
and the allocated cost of inside counsel, in connection with such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom.


(b)    The Borrower agrees to indemnify the Administrative Agent, the Lead
Arrangers and each Lender, their respective affiliates and the respective
directors, officers, agents and employees and other representatives of each of
the foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, losses, claims, damages, costs and expenses of
any kind, including, without limitation, the reasonable fees and disbursements
of counsel, which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding (whether or not such




52

--------------------------------------------------------------------------------




Indemnitee shall be designated a party thereto) brought or threatened relating
to or arising out of this Agreement, any actual or proposed use of proceeds of
Loans hereunder or the transactions contemplated hereunder regardless of whether
any Indemnitee is a party thereto, and to reimburse each Indemnitee upon demand
for any legal or other expenses incurred in connection with investigating or
defending any of the foregoing; provided that no Indemnitee shall have the right
to be indemnified hereunder for such Indemnitee’s own gross negligence, bad
faith or willful misconduct, in each case as determined by a court of competent
jurisdiction in a final and non-appealable judgment and provided further that
each Indemnitee shall be obligated to refund or return any and all amounts paid
by the Borrower pursuant to this Section 9.03 to such Indemnitee for any
liabilities, losses, claims, damages, costs and expenses to the extent such
Indemnitee is not entitled to payment thereof in accordance with the terms
hereof.


(c)    This Section 9.03 shall survive any termination of this Agreement, the
termination or assignment of the Commitments and the repayment of all
outstanding Loans.


(d)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and the Borrower hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.


Section 9.04 Set-offs; Sharing. (a) If (i) an Event of Default has occurred and
is continuing and (ii) the Required Lenders have requested the Administrative
Agent to declare the Loans to be immediately due and payable pursuant to Article
6, or the Loans have become immediately due and payable without notice as
provided in Article 6, then the Administrative Agent, each Lender are hereby
authorized by the Borrower at any time and from time to time, to the extent
permitted by applicable law, without notice to the Borrower (any such notice
being expressly waived by the Borrower), to set off and apply all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Administrative Agent or such Lender
to or for the account of the Borrower against any obligations of the Borrower to
the Administrative Agent or such Lender now or hereafter existing under this
Agreement, regardless of whether any such deposit or other obligation is then
due and payable or is in the same currency or is booked or otherwise payable at
the same office as the obligation against which it is set off and regardless of
whether the Administrative Agent or such Lender shall have made any demand for
payment under this Agreement. The Administrative Agent and each Lender agree
promptly to notify the Borrower after any such set-off and application is made
by such party; provided that any failure to give such notice shall not affect
the validity of such setoff and application. The rights of the Administrative
Agent








53

--------------------------------------------------------------------------------




and the Lenders under this subsection are in addition to any other rights and
remedies which they may have.


(b)    Each Lender agrees that if it shall, by exercising any right of set-off
or counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal and interest then due with respect to the Loans held by it
which is greater than the proportion received by any other Lender in respect of
the aggregate amount of principal and interest then due with respect to the
Loans held by such other Lender, the Lender receiving such proportionately
greater payment shall purchase such participations in the Loans held by the
other Lenders, and such other adjustments shall be made, as may be required so
that all such payments of principal and interest with respect to the Loans held
by the Lenders shall be shared by the Lenders pro rata; provided that nothing in
this Section shall impair the right of any Lender to exercise any right of
set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower other than indebtedness
in respect of the Loans. The Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Loan, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower in the amount of such participation.


Section 9.05 Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Borrower and the Required Lenders (and, if the
rights or duties of the Administrative Agent are affected thereby, by it);
provided that no such amendment or waiver shall:


(a)    unless signed by each affected Lender, (i) increase the Commitment of any
Lender, (ii) reduce the principal of or rate of interest on any Loan or any
interest thereon or any fees hereunder, (iii) postpone the date fixed for any
payment of principal of or interest on any Loan or any fees hereunder or for the
termination of any Commitment or (iv) alter the pro rata treatment of the
Lenders as provided herein in a manner adverse to any Lender;


(b)    unless signed by all Lenders, change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Loans, or the number of Lenders,
which shall be required for the Lenders or any of them to take any action under
this Section or any other provision of this Agreement; or


(c)    unless signed by all Lenders, change any provision of this Section 9.05
or the definition of “Required Lenders”.


Section 9.06 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower


54

--------------------------------------------------------------------------------




may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).


(b)    Any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of the Loans at the time owing to it); provided that (i) except in the case of
an assignment of the entire remaining amount of the assigning Lender’s Loans at
the time owing to it or in the case of an assignment to a Lender or an affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Loans subject to each such assignment (determined as of the date the
Assignment and Assumption Agreement, as hereinafter defined, with respect to
such assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default with respect to the Borrower has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan assigned and (iii) the parties to each
assignment shall execute and deliver to the Administrative Agent an agreement,
substantially in the form of Exhibit D hereto (an “Assignment and Assumption
Agreement”), together with a processing and recordation fee of $3,500, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to paragraph ý(c) of this
Section, from and after the effective date specified in each Assignment and
Assumption Agreement, the Eligible Assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption Agreement, be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption Agreement
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 8.03, 8.04 and 9.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.


(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain a copy of each Assignment and Assumption Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the




55

--------------------------------------------------------------------------------




Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.


(d)    Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii) or (iii) of Section 9.05(a) that affects such
Participant. Subject to paragraph (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.12 and 2.15 and
Article 8 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.04 as though it were a Lender, provided such Participant agrees to be
subject to Section 9.04 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts of (and stated interest on) each
Participant's interest in the Loans or other obligations hereunder or under any
Note (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any Loans or its other obligations hereunder or under any Note) to
any Person except to the extent that such disclosure is necessary to establish
that such Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.










56

--------------------------------------------------------------------------------




(e)    A Participant shall not be entitled to receive any greater payment under
Section 8.03 or ý8.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent or except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant organized under the laws of a
jurisdiction outside the United States shall not be entitled to the benefits of
Section 8.04 unless such Participant complies with the requirements of Section
8.04 as though it were a Lender (it being understood that the documentation
required under Section 8.04(f) shall be delivered to the participating Lender)).


(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


Section 9.07 [Reserved].


Section 9.08 No Reliance on Margin Stock. Each of the Lenders represents to each
Agent and each of the other Lenders that it in good faith is not relying upon
any “margin stock” (as defined in Regulation U) as collateral in the extension
or maintenance of the credit provided for in this Agreement.


Section 9.09 Confidentiality. (a) The Administrative Agent and each Lender
agrees to keep any information delivered or made available by the Borrower
pursuant to this Agreement confidential from anyone other than persons employed
or retained by such Lender who are engaged in evaluating, approving, structuring
or administering the credit facility contemplated hereby; provided that nothing
herein shall prevent any Lender from disclosing such information (a) to its and
its affiliates’ directors, officers, employees, controlling persons and agents,
including accountants, legal counsel and other advisors who need to know such
information (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (b) to any other Lender or to
the Administrative Agent, (c) to any other Person if reasonably incidental to
the administration of the credit facility contemplated hereby, (d) upon the
order of any court or administrative agency (in which case such Person agrees to
inform the Borrower promptly thereof to the extent practicable and not
prohibited by law or such order), (e) upon the request or demand of any
regulatory agency or authority or self-regulatory authority, (f) which (i) had
been publicly disclosed other than as a result of a disclosure by the
Administrative Agent or any Lender prohibited by this Agreement, (ii) becomes
available to any of them on a non-confidential basis from a source other than
the Borrower or one of its agents




57

--------------------------------------------------------------------------------




(which source, to the knowledge of the Lenders, is not bound by any obligation
of confidentiality to the Borrower) or (iii) was known to any of them on a
non-confidential basis prior to its disclosure to them (as the case may be) by
the Borrower or one of its agents, (g) in connection with any litigation to
which the Administrative Agent, any Lender or its subsidiaries or Parent may be
a party and the enforcement of rights hereunder (in which case such Person
agrees to inform the Borrower promptly thereof to the extent practicable and not
prohibited by law or such legal process), (h) to the extent necessary in
connection with the exercise of any remedy hereunder, (i) subject to provisions
substantially similar to those contained in this Section, to any actual or
proposed Participant or Eligible Assignee or to any direct or indirect
contractual counterparties (or the professional advisors thereto) to any swap or
derivative transaction relating to the Borrower and its obligations (j) to any
rating agency or CUSIP Bureau when required by it or (k) with the Borrower’s
consent.


(b)    Notwithstanding anything herein to the contrary, any party hereto (and
any employee, representative or other agent of thereof) may disclose to any and
all Persons, without limitation of any kind, the U.S. federal income tax
treatment and the U.S. federal income tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to it relating to such tax treatment and tax
structure. However, no disclosure of any information relating to such tax
treatment or tax structure may be made to the extent nondisclosure is reasonably
necessary in order to comply with applicable securities laws.


Section 9.10 Governing Law; Submission to Jurisdiction. This Agreement and each
Note shall be governed by and construed in accordance with the laws of the State
of New York. The Borrower hereby submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York or, if that
court does not have subject matter jurisdiction, of any State court located in
the City and County of New York and any appellate court thereof for purposes of
all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. The Borrower irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.


Section 9.11 Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.






58

--------------------------------------------------------------------------------




Section 9.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


Section 9.13 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that, pursuant to the requirements of the
USA PATRIOT Act, it may be required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the USA PATRIOT Act.


Section 9.14 No Fiduciary Duty. The Borrower agrees that in connection with all
aspects of the Loans contemplated by this Agreement and any transactions in
connection therewith, (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Lead Arrangers and the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Lead Arrangers
and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the Notes; (ii) (A) the Administrative Agent, the Lead Arrangers and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Lead Arrangers nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the Notes; and (iii) the
Administrative Agent, the Lead Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, the Lead Arrangers nor any Lender has any obligation
to disclose any of such interests to the Borrower or any of its Affiliates. To
the fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Lead Arrangers or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.


Section 9.15 Survival. Each party's rights and obligations under Articles 7, 8
and 9 shall survive the resignation or replacement of the Administrative Agent
or any assignment of rights by, or the replacement of, a Lender, the






59

--------------------------------------------------------------------------------




termination of the Commitments and the repayment, satisfaction or discharge of
all obligations hereunder or under any Note.


Section 9.16 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumption Agreements, amendments or other modifications, any
Notice of Borrowing, any Notice of Interest Rate Election, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.


Section 9.17 Acknowledgment And Consent To Bail-In Of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement, any
Note or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under this Agreement or any Note, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any Note; or


60

--------------------------------------------------------------------------------




(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Signature page follows.]
    


61

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


CONSOLIDATED EDISON, INC.
By:
/s/ Yukari Saegusa
Name:Yukari Saegusa
Title:Vice President and Treasurer







Notice Information:
Consolidated Edison, Inc.
Address:    4 Irving Place
New York, NY 10003
Attn:        Vice President and Treasurer




Phone:        212-460-3807
Fax:         917-534-4016
Email:         saegusay@coned.com
corporatefinance@coned.com
























































[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




MIZUHO BANK, LTD.,
as Administrative Agent and Lender
By:
/s/ Donna DeMagistris
Name:Donna DeMagistris
Title:Authorized Signatory





Notice Information:
Mizuho Bank, Ltd.
Address:    1800 Plaza Ten
Harborside Financial Ctr.
17th Floor
Jersey City, NJ 07311
Attn:        Cole Darrington
Nobuhiko Sakyo


Phone:        201-626-9329
Fax:        201-626-9935
Email:        lau_agent@mizuhocbus.com
























































[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as Lender
By:
/s/ Maggie Halleland
Name:Maggie Halleland
Title:Vice President

























































































[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




KeyBank National Association,
as Lender
By:
/s/ Richard Gerling
Name:Richard Gerling
Title:Senior Vice President



























































































[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




MUFG Bank, Ltd.,
as Lender
By:
/s/ Paul Farrell
Name:Paul Farrell
Title:Managing Director







 
SUMITOMI MITSUI BANKING CORPORATION,
as Lender
By:
/s/ James D. Weinstein
 
Name:James D. Weinstein
 
Title:Managing Director











































































[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





COMMITMENT SCHEDULE
Lender
Title
Commitment
Bank of America, N.A.
Syndication Agent
$320,000,000
Mizuho Bank, Ltd.
Administrative Agent, Joint Lead Arranger and Joint Bookrunner
$160,000,000
KeyBank National Association
None
$115,000,000
MUFG Bank, Ltd.
None
$115,000,000
Sumitomo Mitsui Banking Corporation
None
$115,000,000
Total
 
$825,000,000

















































--------------------------------------------------------------------------------









EXHIBIT A
NOTE
New York, New York
__________ ____, 20__
For value received, CONSOLIDATED EDISON, INC., a New York corporation (the
“Borrower”), promises to pay to the order of ______________________ or its
registered assigns (the “Lender”), for the account of its Applicable Lending
Office, the unpaid principal amount of the Loan made by the Lender to the
Borrower pursuant to the Credit Agreement referred to below on the maturity date
provided for in the Credit Agreement. The Borrower promises to pay interest on
the unpaid principal amount of such Loan on the dates and at the rate or rates
provided for in the Credit Agreement. All such payments of principal and
interest shall be made in lawful money of the United States in Federal or other
immediately available funds at the office of Mizuho Bank, Ltd., 1251 Avenue of
the Americas, New York, NY 10020.


The Loan made by the Lender, the type thereof and all repayments of the
principal thereof shall be recorded by the Lender and, if the Lender so elects
in connection with any transfer or enforcement hereof, appropriate notations to
evidence the foregoing information may be endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Lender to make (or any error in
making) any such recordation or endorsement shall not affect the Borrower’s
obligations hereunder or under the Credit Agreement.
This note is one of the Notes referred to in the Credit Agreement dated as of [
], 2019 among Consolidated Edison, Inc., the Lenders party thereto and Mizuho
Bank, Ltd., as Administrative Agent (as the same may be amended from time to
time, the “Credit Agreement”). Terms defined in the Credit Agreement are used
herein with the same meanings. Reference is made to the Credit Agreement for
provisions for the prepayment hereof and the acceleration of the maturity
hereof.


CONSOLIDATED EDISON, INC.
By:
 
Name:
Title:



















            




A-1




--------------------------------------------------------------------------------




LOAN AND PAYMENTS OF PRINCIPAL
Date
Amount of Loan
Type of Loan
Amount of Principal Repaid
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













A-2




--------------------------------------------------------------------------------






EXHIBIT B
EXHIBIT B
OPINION OF COUNSEL FOR BORROWER OR A LEGAL VICE PRESIDENT OF CONSOLIDATED EDISON
COMPANY OF NEW YORK, INC.
[Attached]
















































EXHIBIT B




--------------------------------------------------------------------------------




EXHIBIT B


OPINION OF COUNSEL FOR
CONSOLIDATED EDISON, INC.




February 11, 2019


To the Lenders and the Administrative Agent
referred to below
c/o Mizuho Bank, Ltd., as Administrative Agent


I am the Senior Vice President and General Counsel of Consolidated Edison, Inc.,
a New York corporation (the “Company”), and as such am familiar with the legal
affairs of the Company. I and other members of the Law Department of
Consolidated Edison Company of New York, Inc., the Company’s principal
subsidiary, have represented the Company in connection with the Credit Agreement
dated as of February 11, 2019 (the “Credit Agreement”) among the Company, the
Lenders party thereto and Mizuho Bank, Ltd., as Administrative Agent.
Capitalized terms used herein without definition are used as defined in the
Credit Agreement. This opinion is being rendered to you at the request of our
client pursuant to Section 3.01(a)(ii) of the Credit Agreement.
In connection with this opinion letter, I have examined an execution copy of the
Credit Agreement and originals or copies, certified or otherwise identified to
my satisfaction, of such documents, corporate records and certificates of public
officials and have discussed the foregoing documents and such other matters with
such personnel of the Law Department and such officials of the Company, as I
considered necessary or appropriate to enable me to express the opinions stated
in this letter. In such examination, I have assumed the genuineness of all
documents submitted to me as originals, and the conformity to the originals of
all documents submitted to me as copies.
Based on the foregoing and subject to the other qualifications, assumptions and
limitations stated herein, it is my opinion that:
1.    The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of New York and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.
2.    The execution, delivery and performance by the Company of the Credit
Agreement and the Notes are within the Company’s corporate powers, have been
duly authorized by all necessary corporate action and require no action by or in
respect of, or filing with, any governmental body, agency or official, and do
not contravene, or constitute a default under, any provision of applicable law
or regulation or of the Company’s certificate of incorporation or by-laws or, to
my knowledge, of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Company or any Material Subsidiary or result in the
creation or imposition of any Lien on any asset of the Company or any Material
Subsidiary.










B-1




--------------------------------------------------------------------------------








3.    The Credit Agreement constitutes a valid and binding agreement of the
Company and each Note issued thereunder today constitutes a valid and binding
obligation of the Company, in each case enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general principles of equity.
4.    Except for Disclosed Matters, to the best of my knowledge, there is no
action, suit or proceeding pending or threatened against or affecting the
Company or any Material Subsidiary before any court or arbitrator or any
governmental body, agency or official, in which there is a reasonable
possibility of an adverse decision which could materially adversely affect the
business, consolidated financial position or consolidated results of operations
of the Company and its Consolidated Subsidiaries, considered as a whole, or
which in any manner draws into question the validity of the Credit Agreement or
the Notes.
5.    Each of the Company’s Material Subsidiaries is a corporation validly
existing and in good standing under the laws of its jurisdiction of
incorporation, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.
This letter is provided as a legal opinion only, and not as a guaranty or
warranty of the matters discussed herein. The opinion expressed in this letter
is limited to the matters stated herein, and no opinion is implied or may be
inferred beyond the matters expressly stated.
The opinions expressed in this letter are based on laws and regulations as in
effect on the date hereof and facts as I understand them as of the date hereof.
I am not assuming any obligation, and do not undertake to revise, update or
supplement this opinion letter after the date hereof notwithstanding any change
in applicable law or regulation or interpretation thereof, any amendment,
supplement modification or rescission of any document examined or relied on in
connection herewith, or any change in the facts, after the date hereof.
I am a member of the Bar of the State of New York and I do not express any
opinion herein concerning any law other than the law of the State of New York
and the federal laws of the United States of America.
The opinions expressed in this letter are rendered in connection with the
transactions contemplated by the Credit Agreement solely for your benefit and
are not to be relied upon, quoted, circulated, used or otherwise referred to for
any other purpose, nor may it be relied upon by any other person, without my
prior written consent; provided, that this letter may be disclosed (i) to
governmental regulatory agencies having jurisdiction over any person permitted
to rely on this letter, (ii) to attorneys as needed in connection with any legal
action arising out of the transactions contemplated by the Credit Agreement to
which a person permitted to rely on this letter is a party, (iii) as required by
any order of any court or governmental authority and (iv) any affiliate, agent
or advisor of a Lender; provided, however, that no such person in clauses (i)
through (iv) shall be entitled to rely on this letter.


Very truly yours,


















B-2




--------------------------------------------------------------------------------






EXHIBIT C-1






[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of February 11, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Consolidated Edison, Inc., each lender from time to time
party thereto and Mizuho Bank, Ltd., as Administrative Agent.


Pursuant to the provisions of Section 8.04 (Taxes) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]


By: _________________________
Name:
Title:
Date: ________ __, 20[ ]




































C-1




--------------------------------------------------------------------------------




EXHIBIT C-2




[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of February 11, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Consolidated Edison, Inc., each lender from time to time
party thereto and Mizuho Bank, Ltd., as Administrative Agent.


Pursuant to the provisions of Section 8.04 (Taxes) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By: _________________________
Name:
Title:
Date: ________ __, 20[ ]




































C-2




--------------------------------------------------------------------------------






EXHIBIT C-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of February 11, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Consolidated Edison, Inc., each lender from time to time
party thereto and Mizuho Bank, Ltd., as Administrative Agent.
Pursuant to the provisions of Section 8.04 (Taxes) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By: _________________________
Name:
Title:
Date: ________ __, 20[ ]






























C-3




--------------------------------------------------------------------------------




EXHIBIT C-4
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of February 11, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Consolidated Edison, Inc., each lender from time to time
party thereto and Mizuho Bank, Ltd., as Administrative Agent.


Pursuant to the provisions of Section 8.04 (Taxes) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other loan document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:_________________________
Name:
Title:
Date: ________ __, 20[ ]D-1


























C-4




--------------------------------------------------------------------------------




EXHIBIT D




ASSIGNMENT AND ASSUMPTION AGREEMENT
AGREEMENT dated as of _________, 20__ among [NAME OF ASSIGNOR] (the “Assignor”)
and [NAME OF ASSIGNEE] (the “Assignee”).
WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Credit Agreement dated as of February 11, 2019 among CONSOLIDATED EDISON,
INC., A NEW YORK CORPORATION (“COMPANY” or “BORROWER”), the Assignor and the
other Lenders party thereto and MIZUHO BANK, LTD., as Administrative Agent (the
“Administrative Agent”) (as amended from time to time, the “Credit Agreement”);
WHEREAS, A Loan made to the Borrower by the Assignor under the Credit Agreement
in the principal amount of $__________ is outstanding at the date hereof; and
WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
outstanding Loan thereunder in an amount equal to $__________ (the “Assigned
Amount”) and the Assignee proposes to accept such assignment and assume the
corresponding obligations of the Assignor under the Credit Agreement;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
Section 1. Definitions. All capitalized terms not otherwise defined herein have
the respective meanings set forth in the Credit Agreement.
Section 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount. Upon the execution and delivery
hereof by the Assignor and the Assignee and the execution of the consent
attached hereto by [the Borrower and] the Administrative Agent and the payment
of the amounts specified in Section 3 required to be paid on the date hereof (i)
the Assignee shall, as of the date hereof, succeed to the rights and be
obligated to perform the obligations of a Lender under the Credit Agreement with
a Loan in an amount equal to the Assigned Amount and (ii) the Loan of the
Assignor shall, as of the date hereof, be reduced by the Assigned Amount, and
the Assignor shall be released from its obligations under the Credit Agreement
to the extent such obligations have been assumed by the Assignee. The assignment
provided for herein shall be without recourse to the Assignor.
Section 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.1 Amount should
combine principal together with accrued interest and breakage compensation, if
any, to be paid by the Assignee. It may be preferable in an appropriate case to
specify these amounts generically or by formula rather than as a fixed sum. Each
of the Assignor and the Assignee agrees that if it receives any amount under the
Credit Agreement which is for the account of the other party hereto, it shall
receive the same for the account of such other party to the extent of such other
party’s interest therein and promptly pay the same to such other party.




_______________________________
1Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee. It may be preferable in an
appropriate case to specify these amounts generically or by formula rather than
as a fixed sum.
D-1




--------------------------------------------------------------------------------




Section 4. Consent of the Borrower and the Administrative Agent. This Agreement
is conditioned upon the consent of [the Borrower and] the Administrative Agent
pursuant to Section 9.06(b) of the Credit Agreement.
Section 5. No Reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition or statements of the Borrower, or the validity
and enforceability of the Borrower’s obligations under the Credit Agreement or
any Note. The Assignee acknowledges that it has, independently and without
reliance on the Assignor, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and will continue to be responsible for making its own independent
appraisal of the business, affairs and financial condition of the Borrower.
Section 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
Section 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.Signature Page to
Assignment and Assumption






































































D-2




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.
[NAME OF ASSIGNOR]
By:
 
Name:
Title:



[NAME OF ASSIGNEE]
By:
 
Name:
Title:





The undersigned consent to the foregoing assignment.
[CONSOLIDATED EDISON, INC.]
By:
 
Name:
Title:





MIZUHO BANK, LTD., as Administrative Agent
By:
 
Name:
Title:













































Signature Page to Assignment and Assumption


